               Case 1:20-mc-00175 Document 1 Filed 03/30/20 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: JACOB M. BERGMAN
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2776
Facsimile: (212) 637-2686
E-mail: jacob.bergman@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
IN RE:                                                :   APPLICATION FOR AN
                                                      :   EX PARTE ORDER PURSUANT
LETTER ROGATORY FOR                                   :   TO 28 U.S.C. § 1782(a)
INTERNATIONAL JUDICIAL                                :
ASSISTANCE FROM THE FIRST                             :   20-mc-175
INSTANCE NATIONAL CIVIL COURT :
NO. 100, BUENOS AIRES, ARGENTINA :
IN THE MATTER OF ESTANISLAO                           :
JANOWSKI                                              :
------------------------------------------------------x

                 Upon the accompanying declaration of Jacob M. Bergman, executed on March

30, 2020, the United States of America, by its attorney, Geoffrey S. Berman, United States

Attorney for the Southern District of New York, petitions this Court for an order pursuant to 28

U.S.C. § 1782(a), appointing Jacob M. Bergman, Assistant United States Attorney, as

Commissioner for the purpose of obtaining information as requested by a letter rogatory for

International Judicial Assistance from the First Instance National Civil Court No. 100, Buenos

Aires, Argentina, seeking information from the Bank of New York Mellon, in New York, New

York, in connection with a proceeding pending in that court captioned “Matter of Estanislao

Janowski.”
          Case 1:20-mc-00175 Document 1 Filed 03/30/20 Page 2 of 2


Dated:   New York, New York
         March 30, 2020

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York


                                   By:    /s/ JACOB M. BERGMAN
                                          JACOB M. BERGMAN
                                          Assistant United States Attorney
                                          86 Chambers Street, 3rd Floor
                                          New York, New York 10007
                                          Tel: (212) 637-2776
                                          Fax: (212) 637-2686
                                          E-mail: jacob.bergman@usdoj.gov




                                    -2-
